UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT COMMISSION FILE NUMBER: 333-148042 Jamaica Jim, Inc. (Exact name of small business issuer as specified in its charter) Nevada 20-8538041 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 102 Lakeside Dr. Stephens City VA, 22655 (Address of principal executive offices) (540) 664-2934 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) [X] Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [x] Indicate by check whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). The number of shares outstanding of each of the issuer's classes of common equity as of December 31, 2008: 6,000,000 shares of common stock Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] 1 JAMAICA JIM, INC. Index Page Number PART I. FINANCIAL INFORMATION 3 ITEM 1. Financial Statements 3 Consolidated Balances Sheets (unaudited) 4 Consolidated Statements of Operations (unaudited) 5 Consolidated Statements of Cash Flows (unaudited) 6 Notes to the Consolidated Financial Statements 7 ITEM 2. Management's Discussion and Analysis of Financial Condition and Plan of Operations 11 ITEM 3. Controls and Procedures 13 PART II. OTHER INFORMATION 14 ITEM 1. Legal Proceedings 14 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 ITEM 3. Defaults Upon Senior Securities 14 ITEM 4. Submission of Matters to a Vote of Security Holders 14 ITEM 5. Other Information 14 ITEM 6. Exhibits and Reports on Form 8-K 14 SIGNATURES 15 2 MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Jamaica Jim, Inc. (A Development Stage Company) We have reviewed the accompanying condensed balance sheets of Jamaica Jim, Inc. as of December 31, 2008, and the related condensed statements of operations and cash flows for the three-month periods ended December 31, 2008, 2007 and from inception January 26, 2007 through December 31, 2008. These interim financial statements are the responsibility of the Corporation’s management. We conduct our reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists of principally applying analytical procedures and making inquiries of persons responsible for the financials and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to such condensed financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with standards of the Public Company Accounting Oversight Board (United States), the balance sheet of Jamaica Jim, Inc. as of September 30, 2008, and the related statements of income, stockholders’ equity and cash flows for the year then ended (not presented herein); and in our report dated January 12, 2009, we expressed an opinion with a going concern paragraph on those financial statements.In our opinion, the information set forth in the accompanying balance sheet as of September 30, 2008 is fairly stated, in all material respects, in relations to the balance sheet from which it has been derived. /s/ Moore & Associates, Chartered Moore & Associates, Chartered Las Vegas, Nevada February 6, 2009 6, LAS VEGAS, NEVADA 89146 (702) 253-7499 Fax: (702)253-7501 3 PART I - FINANCIAL INFORMATION Item 1.Financial Statements Jamaica Jim, Inc. (A
